                  Case 18-24367       Doc 48     Filed 05/21/19    Page 1 of 4

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Baltimore Division

IN RE:                                                         Case No. 18-24367-MMH
ANTHONY C. GREFFENREID
       Debtor                                                  Chapter 13
_______________________________
SPECIALIZED LOAN SERVICING LLC
       Movant
v.
ANTHONY C. GREFFENREID
       Debtor/Respondent
and
ROBERT S. THOMAS, II
       Trustee/Respondent


                    MOTION FOR RELIEF FROM AUTOMATIC STAY
                              (REAL PROPERTY)

        Specialized Loan Servicing LLC (“Movant”) hereby moves this Court, pursuant to 11
U.S.C. § 362, for relief from the automatic stay, with respect to certain real property of the
Debtor having an address of 675 President Street, Unit #2308, Baltimore, MD 21231 (the
“Property”), for all purposes allowed by the Note (defined below), the Deed of Trust (defined
below), and applicable law, including but not limited to the right to foreclose. In further support
of this Motion, Movant respectfully states:

       1.      A petition under Chapter 13 of the United States Bankruptcy Code was filed with
respect to the Debtor on October 30, 2018.

        2.     The Debtor has executed and delivered or is otherwise obligated with respect to
that certain promissory note in the original principal amount of $261,155.00 (the “Note”). A
copy of the Note is attached hereto.

        3.      Pursuant to that certain Deed of Trust (the “Deed of Trust”), all obligations
(collectively, the “Obligations”) of the Debtor under and with respect to the Note and the Deed
of Trust are secured by the Property. The lien created by the Deed of Trust was perfected by
recording of the Deed of Trust in the office of the Clerk of the Circuit Court of Baltimore City,
Maryland. A copy of the recorded Deed of Trust is attached hereto.

      4.     The Debtor was in default at the time the present bankruptcy was filed. The
Debtor owed prepetition arrears of $28,928.74. The prepetition arrearage is detailed in the
Movant's Proof of Claim.

       5.     As of May 2, 2019, the estimated outstanding Obligations are:



                                                                                     BWW#:MD-328383
                 Case 18-24367       Doc 48     Filed 05/21/19     Page 2 of 4


Unpaid Principal Balance                                                             $254,489.46
Unpaid, Accrued Interest                                                              $21,519.56
Uncollected Late Charges                                                                    $337.32
Mortgage Insurance Premiums                                                                   $0.00
Taxes and Insurance Payments on behalf of Debtor                                       $4,002.31
Other Costs                                                                            $3,268.67
Less: Partial Payments                                                                     ($969.56)
Minimum Outstanding Obligations                                                      $282,647.76

       6.     The following chart sets forth the number and amount of postpetition payments
due pursuant to the terms of the Note that have been missed by the Debtor as of May 2, 2019.

   Number of             From                 To             Monthly           Total Missed
    Missed                                                   Payment            Payments
   Payments                                                  Amount
        3             02/01/2019         04/01/2019           $2,346.00              $7,038.00
        1             05/01/2019         05/01/2019           $2,359.50              $2,359.50
                   Less postpetition partial payments (suspense balance):             ($154.00)
                                          Total Postpetition Payments:               $9,243.50

       7.      In addition to the other amounts due to Movant reflected in this Motion, as of the
date hereof; in connection with seeking the relief requested in this Motion, Movant has also
incurred $1,050.00 in legal fees and $181.00 in costs.

        8.      The estimated market value of the Property is $252,942.00. The basis for such
valuation is the Debtor`s Schedules.

       9.     Based upon the Schedules of the Debtor and the amount of the Obligations
described herein, the aggregate amount of encumbrances on the Property is $282,647.76.

       10.    Cause exists for relief from the automatic stay for the following reasons:

               (a)    Movant's interest in the Property is not adequately protected. The Debtor
has failed to make required postpetition payments.

              (b)   Pursuant to 11 U.S.C. § 362(d)(2)(A), Debtor has no equity in the
Property; and pursuant to § 362(d)(2)(B), the Property is not necessary for an effective
reorganization.


       11.     Specialized Loan Servicing, LLC services the loan on the Property referenced in
this Motion. In the event the automatic stay in this case is modified, this case dismisses, and/or


                                                                                     BWW#:MD-328383
                    Case 18-24367       Doc 48    Filed 05/21/19    Page 3 of 4

the Debtor obtains a discharge and a foreclosure action is commenced on the mortgaged
property, the foreclosure will be conducted in the name of Movant or Movant’s successor or
assignee. Movant, directly or through an agent, has possession of the Note. The Note is either
made payable to Movant or has been duly endorsed. Movant is the original mortgagee or
beneficiary or the assignee of the Mortgage/Deed of Trust.


       WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the
stay and granting the following:

       1.      Relief from the stay for all purposes allowed by the Note, the Deed of Trust, and
applicable law, including but not limited to allowing Movant (and any successors or assigns) to
proceed under applicable non-bankruptcy law to enforce its remedies to foreclose upon and
obtain possession of the Property.

        2.     That the Order be binding and effective despite any conversion of this bankruptcy
case to a case under any other chapter of Title 11 of the United States Code.

         3.      For such other relief as the Court deems proper.

Dated:        May 21, 2019                            Respectfully Submitted,
                                                      BWW Law Group, LLC


                                                      Nikita Joshi, Esq.
                                                      MD Fed. Bar No. 19720
                                                      BWW Law Group, LLC
                                                      6003 Executive Blvd, Suite 101
                                                      Rockville, MD 20852
                                                      301-961-6555
                                                      301-961-6545 (facsimile)
                                                      bankruptcy@bww-law.com
                                                      Attorney for the Movant




                                                                                   BWW#:MD-328383
                 Case 18-24367      Doc 48     Filed 05/21/19    Page 4 of 4

                                CERTIFICATE OF SERVICE

       I hereby certify that on this 21st day of May, 2019, I reviewed the Court's CM/ECF
system and it reports that an electronic copy of the foregoing Motion for Relief from Automatic
Stay will be served electronically by the Court's CM/ECF system on the following:

Robert S. Thomas, II, Trustee

David M. Silbiger, Esq.

      I hereby further certify that on this 21st day of May, 2019, a copy of the foregoing
Motion for Relief from Automatic Stay was also mailed first class mail, postage prepaid, to:

Anthony C. Greffenreid
115 Laburnum Road
Edgewood, MD 21040

Anthony C Greffenreid
675 President Street, Unit #2308
Baltimore, MD 21231



                                                   Nikita Joshi, Esq.




                                                                                 BWW#:MD-328383
